FIFTH DIVISION
                          MCFADDEN, C. J.,
       RICKMAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                      June 9, 2021



In the Court of Appeals of Georgia
 A21A0104. MONTGOMERY v. THE TRAVELERS HOME AND
     MARINE INSURANCE COMPANY.

      MCFADDEN, Chief Judge.

      This appeal concerns whether an insurance company is entitled to summary

judgment on an insured’s claim for penalties under OCGA § 33-4-6 for bad faith

failure to pay. The Travelers Home and Marine Insurance Company argues that its

denial of Mary Agnes Montgomery’s claim for water damage to her basement was not

in bad faith because it based the denial on a structural engineer’s advice that the

damage was caused by ground water, which was excluded from coverage under

Montgomery’s policy. Montgomery argues that both the investigation done by

Travelers’s claims adjustor and the analysis of the structural engineer were flawed.
      As detailed below, factual disputes exist as to whether the damage was, in fact,

caused by ground water and thus excluded from coverage, and those factual disputes

create jury issues regarding whether Travelers is liable to Montgomery under the

policy. But that is a distinct question from the one before us: whether Travelers acted

in bad faith in denying Montgomery’s claim. Indeed, the existence of factual disputes

regarding policy coverage supports Travelers’s argument that it is entitled to

summary judgment on the bad faith claims, and Montgomery has pointed to no

evidence that the structural engineer’s advice was patently wrong or that Travelers’s

reliance upon it was merely pretextual. So we affirm the trial court’s grant of partial

summary judgment on Montgomery’s claims for penalties, including attorney fees,

under OCGA § 33-4-6.

      1. Facts and procedural history.

      Summary judgment is appropriate when the pleadings and evidence “show that

there is no genuine issue as to any material fact and that the moving party is entitled

to judgment as a matter of law[.]” OCGA § 9-11-56 (c). A defendant seeking

summary judgment may demonstrate this

      by either presenting evidence negating an essential element of the
      plaintiff’s claims or establishing from the record an absence of evidence


                                          2
       to support such claims. . . . Where a defendant moving for summary
       judgment discharges this burden, the nonmoving party cannot rest on its
       pleadings, but rather must point to specific evidence giving rise to a
       triable issue.


Cowart v. Widener, 287 Ga. 622, 623 (1) (a) (697 SE2d 779) (2010) (citations and

punctuation omitted). “On appeal from a grant of summary judgment, this [c]ourt

conducts a de novo review of the record, construing the evidence and all reasonable

inferences therefrom in the light most favorabl[e] to the nonmoving party.” Auto-

Owners Ins. Co. v. Hale Haven Properties, 346 Ga. App. 39, 40 (815 SE2d 574)

(2018) (citation and punctuation omitted).

       So viewed, the evidence showed that Montgomery had a homeowners

insurance policy with Travelers. Pertinently, the terms of the policy excluded from

coverage damage caused by “surface water,” “ground water,” and “water or water

borne material located below the surface of the ground including water or water borne

material . . . [w]hich exerts pressure on, seeps, leaks or flows into . . . [a]ny part of the

dwelling or other structures; [or t]he foundation of the dwelling or other structures[.]”

       In early June 2017, Montgomery made a claim under her policy for water

damage to her basement that she asserted had been caused by a single event involving

a ruptured garden hose. A Travelers’s claims adjustor, Bert Trapp, inspected the

                                             3
property two days later and saw damage that appeared to him to be from ground water

rather than the ruptured hose. On June 13, Trapp sent Montgomery a letter stating that

Travelers had been “unable to determine whether [the] claim [was] covered under

[the] policy based on the information available to [Travelers] at [that] time” and that

“research [was] ongoing to determine whether coverage [was] provided by [the]

policy.”

      Trapp sought input from his supervisor, who suggested that he hire an

independent engineer to determine the cause of the water damage. Travelers retained

a structural engineer, who inspected the property on July 5, 2017. The structural

engineer observed conditions on several basement walls that indicated moisture had

seeped into the basement from the ground outside over a period of time. In his view,

the conditions he saw — such as elevated moisture readings, particular types of water

stains, and fungal growth — were inconsistent with a single exposure to moisture

from a ruptured garden hose. The structural engineer opined that, based on his

“personal observations, information available to him, and [his] training, knowledge,

and experience . . . that migration of groundwater through breaches in the concrete

masonry unit block foundation walls and slab-on-grade, resulted in the water damage



                                          4
[in various places in the basement]. The broken garden hose is not the cause.” He

issued a written report to Travelers detailing his findings.

       Based on the structural engineer’s report and his own investigation, Trapp

determined that the claimed damage was due to ground water. He informed

Montgomery in a July 20, 2017 letter that Travelers was denying her claim. In that

letter he stated:

       You presented a claim for water damage to your basement. We inspected
       the damages with ProNet Group Inc. [the company for which the
       structural engineer worked] on 07/05/2017. Our research found that
       ground and surface water is responsible for the moisture damage in the
       basement area. Since ground/surface water is not a covered peril, your
       policy does not provide coverage.


       Montgomery sent Travelers a letter challenging the denial of her claim. She

criticized two aspects of the structural engineer’s work. She claimed that he had

focused on the cause of pre-existing moisture damage for which she was not making

a claim instead of looking at the cause of the “excessive amount of water that caused

damage to [her] basement from the ruptured water hose.” She also claimed that his

conclusions were inconsistent with the amount of rain that had occurred at that time,

and she attached to her letter weather data for the month of June 2017.


                                           5
      After reviewing Montgomery’s letter, the structural engineer disputed her

contentions in an email to Trapp. The structural engineer stated that he had

considered Montgomery’s assertion that the reported damage was based on a ruptured

hose, he pointed to places in which he reiterated his conclusion that the water damage

reported by Montgomery was “not related to the reported broken water hose,” and he

pointed to places in his report showing his work and reasoning on that point. The

structural engineer also stated that the volume of rain at the time was only one of

several factors contributing to ground water intrusion. He concluded his email to

Trapp with the following: “There is no new information provided in the rebuttal

response letter issued by [Montgomery] that alters the CONCLUSIONS as stated in

our REPORT OF FINDINGS dated July 17, 2017.”

      When Travelers did not change its decision to deny her claim, Montgomery

then brought an action for breach of contract, statutory penalties under OCGA § 33-4-

6 for bad faith failure to pay her claim, and attorney fees. Travelers moved for partial

summary judgment on the claims for bad faith penalties and attorney fees. The trial

court granted Travelers’s motion for partial summary judgment, and Montgomery

appeals. She argues that the trial court used an improper standard in ruling on the

summary judgment motion; that Travelers was not entitled to summary judgment on

                                           6
the bad faith claim based on the structural engineer’s report; and that Travelers was

not entitled to summary judgment on the claim for attorney fees. As detailed below,

we find no merit in any of these claims.

      2. Trial court’s alleged use of an improper standard.

      Montgomery argues that we should reverse the grant of partial summary

judgment because the trial court erroneously required her to “prove” the existence of

an issue of material fact and did not review the evidence in the light most favorable

to her. We do not read the trial court’s order in this way. But even if we assume for

the sake of argument that the trial court’s analysis was flawed, that would not require

reversal. We perform our own analysis. Our “de novo standard of review advances

judicial economy by recognizing that, in summary judgment cases, the factual record

is set and the appellate courts can, as well as the trial courts, apply those facts to the

law.” City of Gainesville v. Dodd, 275 Ga. 834, 838 (573 SE2d 369) (2002).

      3. Bad faith failure to pay claim under OCGA § 33-4-6.

      Montgomery brought a claim for bad faith failure to pay under OCGA § 33-4-

6. As detailed below, the trial court did not err in granting summary judgment to

Travelers on this claim, because Travelers presented evidence that it denied the claim

based on the advice of the structural engineer and Montgomery has not presented

                                            7
evidence from which a jury could find that the structural engineer’s advice was

patently wrong or that Traveler used it as a pretext to deny the claim. And we find no

merit in Montgomery’s challenges to the admissibility of the structural engineer’s

report on summary judgment.

      (a) Applicable law.

      OCGA § 33-4-6 provides a means for an insured to recover bad faith penalties

against an insurer. It pertinently provides:

      In the event of a loss which is covered by a policy of insurance and the
      refusal of the insurer to pay the same within 60 days after a demand has
      been made by the holder of the policy and a finding has been made that
      such refusal was in bad faith, the insurer shall be liable to pay such
      holder, in addition to the loss, not more than 50 percent of the liability
      of the insurer for the loss or $5,000.00, whichever is greater, and all
      reasonable attorney’s fees for the prosecution of the action against the
      insurer.


OCGA § 33-4-6 (a).

      In Georgia, penalties against an insurer for bad faith denial of a claim under

OCGA § 33-4-6

      are not authorized where the insurance company has any reasonable
      ground to contest the claim and where there is a disputed question of
      fact [on the question of liability under the policy]. Ordinarily, the

                                          8
      question of bad faith is one for the jury. However, when there is no
      evidence of unfounded reason for the nonpayment, or if the question of
      liability is close, the court should disallow imposition of bad faith
      penalties. This rule applies even if genuine issues of fact exist with
      regard to whether the insurer’s conduct in denying the claim, in part,
      may have been based on bad faith.


Lee v. Mercury Ins. Co. of Ga., 343 Ga. App. 729, 748 (4) (808 SE2d 116) (2017)

(citations and punctuation omitted; emphasis in original). See also Neal v. Superior

Ins. Co., 208 Ga. App. 827 (432 SE2d 253) (1993) (an insurer is entitled to summary

judgment on a claim under OCGA § 33-4-6 if it “present[s] a defense that was

reasonable as a matter of law”); Rice v. State Farm Fire & Cas. Co., 208 Ga. App.

166, 169 (1) (430 SE2d 75) (1993) (an insurer is entitled to summary judgment on a

claim under OCGA § 33-4-6 if a factual dispute exists on the underlying merits of the

insurance claim).

      Under this rule, we will affirm the trial court’s grant of summary judgment to

the insurer on the issue of bad faith unless there is evidence that the insurer “had no

reasonable grounds to contest [the insured’s] claim [under the policy.]” Lee, 343 Ga.

App. at 749 (4) (emphasis in original).




                                          9
      The advice of an independent consultant may provide an insurer with a

reasonable ground to contest an insured’s claim under the policy, entitling the insurer

to summary judgment on a claim for bad faith penalties. As a matter of law, it is

reasonable for an insurer to deny a claim based on such advice unless the advice is

patently wrong and the error was timely brought to the insurer’s attention,

Haezebrouck v. State Farm Mut. Automobile Ins. Co., 216 Ga. App. 809, 811 (3) (455

SE2d 842) (1995), or unless the advice is “in the nature of mere pretext for an

insurer’s unwarranted prior decision to [deny the claim].” Wallace v. State Farm Fire

& Cas. Co., 247 Ga. App. 95, 97 n. 6 (539 SE2d 509) (2000).

      Montgomery appears to dispute this legal principle. She states in her appellate

brief that the question of “[w]hether an insurer’s reliance on an expert or independent

consultant is in good faith is generally an issue for the jury.” But she offers no

authority to support that proposition. Instead she cites a decision that did not involve

reliance upon an expert or independent consultant. She cites R&G Investments &

Holdings v. American Family Ins. Co., 337 Ga. App. 588, 600 (5) (787 SE2d 765)

(2016) for the general proposition that “whether the insurer acted in good or bad faith

is normally for the jury.”



                                          10
      Montgomery also argues in her appellate brief that language in OCGA § 33-4-6

(a) should be construed in a way that contradicts the holding in Haezebrouck, 216 Ga.

App. at 811 (3), that as a matter of law it is reasonable in most cases for an insurer to

deny a claim based on the advice of an independent consultant. She points to

language stating that “the testimony or opinion of an expert witness [shall not] be the

sole basis for a summary judgment . . . on the issue of bad faith.” OCGA § 33-4-6 (a).

But that language is not inconsistent with the Haezebrouck holding. The statutory

language pertains to a trial court’s basis for granting summary judgment on a bad

faith claim brought under the statute, not an insurer’s basis for its decision to deny

a claim under a policy. In her arguments on appeal, Montgomery conflates these two

concepts.

      The grant of summary judgment in this case does not rest solely on the opinion

testimony of an expert witness. The actual merits of the structural engineer’s advice

— whether he was right or wrong in his determination that ground water caused the

damage — is not dispositive of Montgomery’s claim for bad faith penalties. Instead,

what matters to her claim for bad faith penalties is whether Travelers actually based

its decision on the structural engineer’s advice, as opposed to using the advice as a

pretext, and whether that advice was patently wrong. Because there is evidence on

                                           11
those issues beyond merely the structural engineer’s report — for instance, the

testimony of Travelers’s adjustor, Bert Trapp — Montgomery’s assertion that the

summary judgment in this case was based solely on an expert opinion is simply

incorrect.

      By pointing to evidence that it had denied the claim based on the advice of the

structural engineer that the damage reported by Montgomery was due to ground

water, Travelers discharged its burden on summary judgment of “either presenting

evidence negating an essential element of the plaintiff’s claims or establishing from

the record an absence of evidence to support such claims.” Cowart, 287 Ga. at 623

(1). This meant that, to avoid summary judgment, Montgomery could no longer “rest

on [her] pleadings, but rather [was required to] point to specific evidence giving rise

to a triable issue[,]” id. (citation and punctuation omitted), meaning evidence either

that the structural engineer’s opinion was either patently wrong, see Haezebrouck,

216 Ga. App. at 811 (3), or a pretext for Travelers to deny the claim, see Wallace, 247

Ga. App. at 97 n. 6.

      (b) Evidence that the advice was patently wrong.

      Montgomery has pointed to no evidence that the structural engineer’s advice

was patently wrong. To be patently wrong is to be obviously or apparently wrong. See

                                          12
Black’s Law Dictionary (11th ed. 2019) (defining “patent” to mean obvious or

apparent). But Montgomery’s criticisms of the structural engineer’s advice, and the

evidence she cites in support of those criticisms, do not demonstrate that the advice

was obviously or apparently wrong; they merely raise a factual question concerning

whether or not the advice was wrong. For example, Montgomery argued that the

rainfall data she attached to her rebuttal letter to Travelers undercuts the structural

engineer’s conclusion that ground water caused the damage to her basement. The

structural engineer disagreed. A factfinder addressing the underlying issue of

Montgomery’s coverage under the policy might agree with Montgomery and discredit

the structural engineer’s conclusions, or the factfinder might believe the structural

engineer.

      The existence of such a factual question would preclude summary judgment on

Montgomery’s underlying claim of liability under the policy. But it does not preclude

summary judgment on her claim for bad faith penalties; instead, it supports the grant

of summary judgment on the bad faith claim, because an insurance company has

reasonable grounds to contest a claim where “factual issues regarding the merits of

[the] claim are in genuine conflict[.]” Rice, 208 Ga. App. at 169 (1). See Moon v.

Mercury Ins. Co. of Ga., 253 Ga. App. 506, 507-509 (2) (559 SE2d 532) (2002). The

                                          13
existence of a factual dispute on the underlying merits of Montgomery’s insurance

claim “causes there to be no conflict, as a matter of law, [regarding] whether

[Travelers] had reasonable grounds to contest [the] claim.” Rice, supra (emphasis

supplied).

       (c) Evidence that the advice was used as pretext.

       Montgomery also has not pointed to evidence that Travelers had already

decided to deny her claim and was using the structural engineer’s advice as mere

pretext for that decision. Travelers’s adjustor, Trapp, testified to the contrary. And the

evidence that Montgomery cites — Travelers’s responses to the “Statement of

Additional Material Facts” she filed in opposition to summary judgment — does not

dispute Trapp’s testimony. That evidence merely focuses on perceived flaws and

weaknesses in the investigations conducted by Trapp and the structural engineer,

issues relevant to whether their conclusions about the source of the water were right

or wrong, not whether their investigations were pretext for a foregone decision. In

any event, where, as here, “the question of liability is close, the court should disallow

imposition of bad faith penalties[,] . . . even if genuine issues of fact exist with regard

to whether the insurer’s conduct in denying the claim, in part, may have been based

upon bad faith.” Lee, 343 Ga. App. at 748 (4).

                                            14
      (d) Admissibility of the structural engineer’s report.

      Finally, Montgomery challenges the admissibility of the structural engineer’s

report, arguing that the structural engineer was not qualified to give expert opinion

testimony under OCGA § 24-7-702 and that his written report was hearsay that

cannot be considered on summary judgment. See R&G Investments & Holdings, 337

Ga. App. at 595-596 (3) (inadmissible evidence should not be considered on summary

judgment). Neither argument requires us to disregard the report in deciding whether

Travelers was entitled to summary judgment on the claim for bad faith penalties.

      At this stage of the proceedings, the structural engineer’s written report has

limited relevance to the bad faith claim. It is being used to establish a fact — to show

what specific advice the structural engineer gave to Trapp. It is not being used as a

vehicle for the structural engineer to testify as an expert or to show the truth of the

matter asserted in the report, that the damage in this case was in fact caused by

ground water. See OCGA § 24-8-801 (c) (defining hearsay as a statement “offered in

evidence to prove the truth of the matter asserted”). So its admissibility is not subject

to either the rules governing expert testimony or the rules governing hearsay, and

Montgomery’s challenges to the admissibility of the report do not change our



                                           15
conclusion that Travelers was entitled to summary judgment on the claim for bad

faith penalties.

      4. Attorney fees for stubborn litigiousness.

      Montgomery argues that the trial court erred in granting summary judgment to

Travelers on her claim for attorney fees. In her complaint, she asserted this claim on

the ground of stubborn litigiousness, without specifying a Code section under which

she sought the fees. Because OCGA § 33-4-6 is the exclusive remedy for bad faith

denial of benefits, Travelers is entitled to summary judgment on any claim for

attorney fees for stubborn litigiousness brought under OCGA § 13-1-11. See Auto-

Owners Ins. Co., 346 Ga. App. at 50 (1) (c) (ii); United Svcs. Automobile Assn. v.

Carroll, 226 Ga. App. 144, 149 (5) (486 SE2d 613) (1997). Indeed, Montgomery

expressly withdrew any claim for attorney fees under OCGA § 13-1-11 in her

opposition to Travelers’s motion for partial summary judgment. And for the reasons

discussed in Division 2 above, Montgomery is not entitled to recover under OCGA

§ 33-4-6, so to the extent she sought attorney fees under that Code section the trial

court properly granted summary judgment to Travelers on the claim.

      Judgment affirmed. Rickman, P. J., and Senior Appellate Judge Herbert E.

Phipps concur.

                                         16